700 S.E.2d 747 (2010)
Foreclosure of Real Property Under Deed of Trust from George CANTEY, a Single Man, in the original amount of $48,500.00, payable to United Companies Lending Corporation, dated January 30, 1998 and recorded on February 4, 1998 in Book 7884 at Page 0345, Wake County Registry Current Owner(s): George Cantey and Brenda Peace, husband and wife Brock & Scott, PLLC, Substitute Trustee.
No. 414P09-2.
Supreme Court of North Carolina.
August 26, 2010.
James Jerome Hartzell, John T. Benjamin, Jr., Raleigh, Carlene M. McNulty, for George Cantey.
D. Anderson Carmen, for LaSalle Bank National Association.

ORDER
Upon consideration of the petition filed on the 4th of May 2010 by Respondent (George Cantey) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed Ex Mero Motu by order of the Court in conference, this the 26th of August 2010."
Upon consideration of the petition filed on the 4th of May 2010 by Respondent (George Cantey) in this matter for Alternative Petition for Writ of Certiorari and Appeal, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."